
	
		I
		111th CONGRESS
		2d Session
		H. R. 5042
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Ms. Waters (for
			 herself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend section 20 of the Securities Exchange Act of
		  1934 to allow for a private civil action against a person that provides
		  substantial assistance in violation of such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Liability for Aiding and Abetting
			 Securities Violations Act of 2010.
		2.Private civil
			 actions for aiding and abettingSection 20(e) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78t(e)) is amended—
			(1)in the subsection
			 heading, by striking Prosecution of and inserting
			 Actions
			 against;
			(2)by striking
			 For purposes and inserting the following:
				
					(1)Actions brought
				by CommissionFor
				purposes
					;
			(3)in paragraph (1),
			 as so designated, by inserting or recklessly after
			 knowingly; and
			(4)by adding at the
			 end the following:
				
					(2)Private civil
				actionsFor purposes of any
				private civil action implied under this title, any person that knowingly or
				recklessly provides substantial assistance to another person in violation of
				this title, or of any rule or regulation issued under this title, shall be
				deemed to be in violation of this title to the same extent as the person to
				whom such assistance is
				provided.
					.
			
